googNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION.
Claims 1-11 are pending and examined.  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for determining signals as recited in independent claims 1 and 7.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the controller”. That is, other than reciting “by the controller” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the controller” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of determining, via respective controllers/ sensors, various signals.  The determining step from the sensors is recited at a high level of generality (i.e. as a general means of gathering data for use in the determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “controllers/sensors” merely describe how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the determining steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background of instant application recites that the use of redundant ECUs and corresponding sensors are well‐understood, routine, and conventional function in the field of  control system of a vehicle ([0004]-[0005]).  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 
Dependent claims 2-6, and 8-11 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-11 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, and 8 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Fisher et al., US 2014/0222292 (A1). 
As to claim 1, Fisher teaches a steering system comprising:

a first controller and a corresponding torque sensor (ECU1 corresponds to torque sensor 130 in Fig. 3); and
a second controller and a corresponding second torque sensor (ECU2 corresponds to torque sensor 150 in Fig. 3);
wherein:
the first controller comprises a first torque calculation module configured to determine a first assist torque signal based on a first set of torque sensor signals from the first torque sensor and a second set of torque sensor signals from the second torque sensor (Fig. 3 and related text; ECU1 determines sensorv+1 based on a set of torque signals torque1 and torque2, and a scond set of torque3 and torque4 from torque sensor 150 via primary/secondary communication);
the second controller comprises a second torque calculation module configured to: determine a second assist torque signal based on the first set of torque sensor signals from the first torque sensor the second set of torque sensor signals from the second torque sensor (Fig. 3 and related text; ECU2 determines sensorv+2 based on a set of torque signals torque1 and torque2, and a scond set of torque3 and torque4 from torque sensor 150 via primary/secondary communication); and 
in response to receiving a diagnostic signal indicative of a failure of the second torque sensor, determine the second assist torque signal based only on the first set of torque sensor signals (“steering assist torque to each independent winding in the 
As to claim 2, Fisher teaches the steering system wherein the first torque sensor sends the first set of torque sensor signals to the first controller and to the second controller in response to receiving a trigger signal from a first torque measurement driver peripheral of the first controller (Fig. 3 seems to disclose that torque sensor 1 sends torque1 and torque2 signals to ECU1 and ECU2 via primary/secondary communication vref(P1) signal after receiving vref(P1) signal from peripheral vref1 of ECU1).
As to claims 7 and 8, they are apparatus claims that recite substantially the same limitations as the corresponding apparatus claims 1 and 2.  As such, claims 7 and 8 are rejected for substantially the same reasons given for corresponding 1 and 2 and are incorporated herein.
Allowable Subject Matter
Claims 3-6, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the rejection as set forth under 35 USC 101 in this Office Action.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/YUEN WONG/Primary Examiner, Art Unit 3667